UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6069


RANDY L. THORNTON,

                Petitioner – Appellant,

          v.

UNITED STATES OF AMERICA,

                Respondent – Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:10-hc-02023-D)


Submitted:   May 16, 2011                     Decided:   May 25, 2011


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Randy L. Thornton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Randy    L.    Thornton,    a     federal   prisoner,    appeals    the

district court’s order denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2010) petition and has moved for appointment

of counsel.       We have reviewed the record and find no reversible

error.   Accordingly, we deny Thornton’s motion for appointment

of counsel and affirm for the reasons stated by the district

court.      See    Thornton     v.   United     States,   No.   5:10-hc-02023-D

(E.D.N.C. Jan. 6, 2011).          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before       the   court   and    argument   would     not   aid   the

decisional process.

                                                                          AFFIRMED




                                         2